Jeffrey Chubak
AMINI LLC
116 West 23rd Street, Suite 500
New York, New York 10011
(212) 497-8247
jchubak@aminillc.com
- and -
Joseph D. Frank (admitted pro hac vice)
Jeremy C. Kleinman (admitted pro hac vice)
FRANKGECKER LLP
1327 West Washington Boulevard, Suite 5G-H
Chicago, Illinois 60607
(312) 276-1400
jfrank@fgllp.com
jkleinman@fgllp.com
Attorneys for the Defendants

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:                                          Chapter 11

    THE GREAT ATLANTIC & PACIFIC TEA                Case No. 15-23007-rdd
    COMPANY, INC., et al.,1
                                                    Jointly Administered
                      Debtors.
    THE GREAT ATLANTIC & PACIFIC TEA                Adv. Pro. No. 18-8245-rdd
    COMPANY, INC., et al.,
                      Plaintiffs,                   NOTICE OF APPEAL

             - against -

    PEPSICO, INC.; BOTTLING GROUP, LLC
    (d/b/a Pepsi Beverages Company and f/d/b/a
    The Pepsi Bottling Group); FRITO-LAY
    NORTH AMERICA, INC.; QUAKER SALES
    AND DISTRIBUTION, INC.; MULLER
    QUAKER DAIRY, LLC; STACY’S PITA
    CHIP COMPANY, INC.; PEPSI BOTTLING
    GROUP, NJ; and PEPSI USA,
                         Defendants.

1
 The Debtors are: 2008 Broadway, Inc.; The Great Atlantic & Pacific Tea Company, Inc.; A&P Live Better,
LLC; A&P Real Property, LLC; APW Supermarket Corporation; APW Supermarkets, Inc.; Borman’s, Inc.;
Delaware County Dairies, Inc.; Food Basics, Inc.; Kwik Save Inc.; McLean Avenue Plaza Corp.; Montvale
Holdings, Inc.; Montvale-Para Holdings, Inc.; Onpoint, Inc.; Pathmark Stores, Inc.; Plainbridge LLC;
Shopwell, Inc.; Super Fresh Food Markets, Inc.; The Old Wine Emporium of Westport, Inc.; Tradewell
Foods of Conn., Inc.; and Waldbaum, Inc.
       The above-named Defendants hereby appeal to the United States District Court for the

Southern District of New York, pursuant to 28 U.S.C. § 158 and Rules 8002 and 8004, from the

Order Denying Defendants’ Motion for Summary Judgment on Counts One Through Four and

Partial Summary Judgment on Counts Five Through Twenty-Five of the Second Amended

Complaint, entered January 2, 2020 (ECF No. 49). A copy of the Order, and the transcript of the

hearing referred to therein, are annexed hereto as Exhibits 1-2, respectively. The parties to this

appeal and their respective attorneys are:

 Plaintiffs                                       Defendants
 The Great Atlantic & Pacific Tea Company,        PepsiCo, Inc.;
 Inc.;                                            Bottling Group, LLC
 2008 Broadway, Inc.;                             (d/b/a Pepsi Beverages Company and f/d/b/a
 A&P Live Better, LLC;                            The Pepsi Bottling Group);
 A&P Real Property, LLC;                          Frito-Lay North America, Inc.;
 APW Supermarket Corporation;                     Quaker Sales and Distribution, Inc.;
 APW Supermarkets, Inc.;                          Muller Quaker Dairy, LLC;
 Borman’s, Inc.;                                  Stacy’s Pita Chip Company, Inc;
 Delaware County Dairies, Inc.;                   Pepsi Bottling Group, NJ; and
 Food Basics, Inc.;                               Pepsi USA
 Kwik Save Inc.;
 McLean Avenue Plaza Corp.;                       Attorneys for Defendants
 Montvale Holdings, Inc.;                         Jeffrey Chubak
 Montvale-Para Holdings, Inc.;                    AMINI LLC
 Onpoint, Inc.;                                   116 West 23rd Street, Suite 500
 Pathmark Stores, Inc.;                           New York, New York 10011
 Plainbridge LLC;                                 (212) 497-8247
 Shopwell, Inc.;                                  jchubak@aminillc.com
 Super Fresh Food Markets, Inc.;                  - and -
 The Old Wine Emporium of Westport, Inc.;         Joseph D. Frank
 Tradewell Foods of Conn., Inc.; and              Jeremy C. Kleinman
 Waldbaum, Inc.                                   FRANKGECKER LLP
                                                  1327 West Washington Boulevard, Suite 5G-H
 Attorneys for Plaintiffs                         Chicago, Illinois 60607
 David N. Crapo                                   (312) 276-1400
 GIBBONS P.C.                                     jfrank@fgllp.com
 One Gateway Center                               jkleinman@fgllp.com
 Newark, New Jersey 07102
 (973) 596-4523
 dcrapo@gibbonslaw.com
Dated: January 16, 2020   Respectfully submitted,

                          /s/ Jeffrey Chubak
                          Jeffrey Chubak
                          AMINI LLC
                          116 West 23rd Street, Suite 500
                          New York, New York 10011
                          (212) 497-8247
                          jchubak@aminillc.com
                          - and -
                          Joseph D. Frank (admitted pro hac vice)
                          Jeremy C. Kleinman (admitted pro hac vice)
                          FRANKGECKER LLP
                          1327 West Washington Boulevard, Suite
                          5G-H
                          Chicago, Illinois 60607
                          (312) 276-1400
                          jfrank@fgllp.com
                          jkleinman@fgllp.com
                          Attorneys for the Defendants
                                CERTIFICATE OF SERVICE

       I certify under penalty of perjury that on January 16, 2020, I filed a copy of the foregoing

Notice of Appeal via CM/ECF, causing a Notice of Electronic Filing of the document to be served,

pursuant to Rule 9036, by e-mail on Plaintiffs’ counsel David N. Crapo at the following address:

dcrapo@gibbonslaw.com

                                                     /s/ Jeffrey Chubak
